Case: 20-50299      Document: 00515414047         Page: 1    Date Filed: 05/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 20-50299                           May 12, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORY DOTSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:20-MJ-96-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gregory Dotson is charged in a criminal complaint with possession of five
grams or more of actual methamphetamine with intent to distribute and felony
possession of a firearm. See 21 U.S.C. § 841(b)(1)(B)(viii); 18 U.S.C. § 922(g).
He appeals the district court’s order of detention pending trial.
       “Absent an error of law, we must uphold a district court’s pretrial
detention order if it is supported by the proceedings below, a deferential


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-50299     Document: 00515414047    Page: 2   Date Filed: 05/12/2020


                                 No. 20-50299

standard of review that we equate to the abuse-of-discretion standard.” United
States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989) (internal quotation marks and
citation omitted). We review questions of law de novo, United States v. Olis,
450 F.3d 583, 585 (5th Cir. 2006), and we review factual findings supporting
an order of detention for clear error, United States v. Aron, 904 F.2d 221, 223
(5th Cir. 1990). Dotson does not dispute that, in light of the drug charge, a
rebuttable presumption arises that no condition or combination of conditions
will reasonably assure his appearance at trial and the safety of the community.
See § 3142(e)(3)(A).
      Although Dotson’s recent behavior during his pretrial release in a
related Texas case is relevant to the consideration of his history and
characteristics, so, too, is his lengthy criminal history.    See § 3142(g)(3).
Moreover, Dotson ignores that the charged offenses involve both a controlled
substance and a firearm and that his criminal history supports the district
court’s finding that his release would pose a danger to the community. See
§ 3142(g)(1) and (4). The proceedings below amply support Dotson’s pretrial
detention such that the district court did not abuse its discretion, particularly
given the applicable presumption against release. See Hare, 873 F.2d at 798;
§ 3142(e)(3)(A).
      AFFIRMED.




                                       2